Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited references discloses nor suggests the claimed invention including “the cup holder body further comprises: a fixing plate disposed on a sidewall of the smart electronic device container, and the wireless charging module being fastened to the fixing plate and located away from the receiving part” as set forth in claims 1, 3-10 and 19-20; “the cup holder further comprises a support assembly, and the wireless charging module is fixed to the support assembly, the support assembly is capable going up and down related to the cup holder body, the support assembly is capable of hiding in the cup holder when going down in first position; the support assembly locked in the cup holder with a portion above the cup holder body when going up in a second position” as set forth in claims 11-13 and 15-18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849